Citation Nr: 0900022	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia, to include 
as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to October 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The veteran requested a decision review officer (DRO) hearing 
in connection with the current claims.  The hearing was 
scheduled and subsequently held in May 2006.  The veteran and 
his wife testified at that time and the hearing transcript is 
of record.

The veteran submitted a statement to VA in August 2007 in 
which he sought a total disability rating based on individual 
unemployability (TDIU).  The Board refers this issue to the 
RO for any appropriate action.

The issues of entitlement to service connection for anemia, 
to include as secondary to service-connected hepatitis C, 
entitlement to service connection for headaches, and 
entitlement to service connection for a gastrointestinal 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has subjective complaints of impaired sleep, but 
the competent and probative evidence of record does not show 
that the veteran has a currently diagnosed sleep disorder.

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
insomnia are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Factual Background and Analysis

The veteran in this case contends that his insomnia is 
related to service.  In particular, the veteran reports 
having sleep problems since discharge from service.  

The Board has reviewed the evidence of record.  Service 
treatment records (STRs) associated with the veteran's claims 
file are negative for any diagnosis of or treatment for a 
sleep disorder.

The first pertinent post-service treatment record is dated 
July 1990, approximately three years after discharge from 
service.  The veteran sought VA care at the mental health 
clinic.  He reported increased symptoms of depression, to 
include loss of appetite and poor sleep.  The examiner noted 
that the veteran had financial problems and that he was going 
through a divorce at that time.  The examiner diagnosed the 
veteran as having depression.  The veteran returned for 
additional care approximately one month later.  At that time, 
the veteran indicated that he worked two jobs, but he 
expressed concerns over his housing situation and ability to 
support his family.

An additional VA treatment note also dated August 1990 
revealed that the veteran had difficulty sleeping as well as 
"adjusting to life situation."  The Board notes that this 
particular treatment note is highlighted and annotated by an 
individual to suggest this evidence is supportive of service 
connection.    

In December 2002, the veteran sought VA mental health 
treatment in order to cope with a series of stressful events 
that purportedly occurred in service.  The veteran indicated 
that he experienced nightmares, depression, and anxiety, and 
that he woke up in "cold sweats screaming."

In October 2003, the veteran underwent VA treatment for 
chronic hepatitis C.  The veteran self-reported a variety of 
side-effects from this treatment including insomnia, 
diarrhea, nausea, vomiting, occasional dizziness, fatigue, 
verbal aggression, and loss of appetite.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in April 2005 in order to ascertain the nature of 
any and all psychiatric disabilities and their relationship 
to service, if any.  The veteran indicated at that time that 
he experienced sleep impairment.  The examiner also noted 
that the veteran had a variety of legal and financial 
problems, as well as chronic pain.  The impression was 
dysthymic disorder.

The veteran and his wife testified in connection with the 
current claim at a DRO hearing in May 2006.  The veteran 
reported that the onset of his insomnia followed a jeep 
accident in service.  The veteran's wife testified that the 
veteran's doctors linked his insomnia to a psychiatric 
disability.

The veteran also reported having difficulty falling and 
staying asleep at the time of a July 2006 VA post-traumatic 
stress disorder (PTSD) examination.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The veteran's STRs are negative for 
any diagnosis of or treatment for a sleep disorder, to 
include insomnia.  Additionally, there is no post-service 
evidence showing that the veteran is currently diagnosed with 
or treated for a sleep disorder, to include insomnia.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a currently diagnosed 
sleep disorder, to include insomnia.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).   

VA treatment records associated with the veteran's claims 
file showed that he self-reported symptoms of insomnia at 
various times during the pendency of this appeal, often as a 
result of his psychiatric disability or as one of the many 
side-effects related to his treatment for hepatitis C.  For 
instance, the veteran indicated in an October 2003 VA 
treatment note that he had insomnia as a result of his 
treatment for hepatitis C.  The veteran also reported having 
sleep impairment at the time of his April 2005 and July 2006 
VA psychiatric examinations.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran or his wife, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of reporting symptoms such as difficulty falling or 
staying asleep, but neither the veteran nor his wife is 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition.

The Board also points out that the veteran is service-
connected for depressive neurosis.  The RO evaluated the 
veteran's psychiatric disability as 50 percent disabling, 
effective April 28, 2004.  A careful review of VA's Schedule 
for Rating Disabilities (Rating Schedule) shows that chronic 
sleep impairment is one of the criteria used to determine 
eligibility for a 30 percent evaluation for a psychiatric 
disability.  As noted above, the veteran's psychiatric 
disability in this case is currently rated as 50 percent 
disabling.  In arriving at this determination, both VA 
examiners and rating specialists have considered the 
veteran's subjective complaints of impaired sleep.    

Moreover, the veteran indicated in his December 2004 notice 
of disagreement that "my mental health practitioners 
attributed it [sleep impairment] to recurring nightmares and 
other sleep disturbances associated by my psychological 
conditions."  Consequently, efforts to obtain a separate 
disability evaluation for insomnia at this time would 
constitute impermissible "pyramiding," particularly where, 
as here, there is no competent medical evidence of record 
showing a current diagnosis of insomnia.  See 38 C.F.R. § 
4.14 (2008) (noting that "pyramiding," the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes is to be 
avoided).

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a current medical diagnosis of insomnia.  Rather, the 
only evidence of record diagnosing insomnia appeared in the 
veteran's lay statements.  On the other hand, competent 
medical evidence of record shows that the veteran's self-
reported sleep impairment is a symptom of other service-
connected disabilities.  Therefore, the Board concludes that 
the veteran's claim of service connection for insomnia must 
be denied in the absence of any current clinical evidence 
confirming the presence of the claimed disability. 
  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in April 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the service connection 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided notice, via a May 2007 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Although the 
veteran did not receive notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal prior to the initial AOJ 
decision, the Board finds this error harmless as the 
veteran's claim is denied and no disability rating or 
effective date will be assigned.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment and post-service treatment 
records have been obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  Neither 
the veteran's STRs nor the post-service treatment records 
show evidence of a currently diagnosed sleep disorder.  The 
first post-service evidence of impaired sleep was reported by 
the veteran in July 1990, nearly three years after discharge 
from service.  The only evidence of record documenting 
current insomnia was the veteran's own lay statements.  
Moreover, the competent medical evidence of record linked the 
veteran's sleep impairment to his service-connected 
psychiatric disability.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
supra; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for insomnia is denied.


REMAND

II.  Anemia

The veteran in this case contends that his currently 
diagnosed anemia is related to service.  In the alternative, 
the veteran asserts that his anemia is secondary to his 
service-connected hepatitis C.  The veteran's STRs are 
negative for any diagnosis of or treatment for anemia.  Post-
service treatment records showed that the veteran was 
prescribed Procrit as part of his treatment regimen for 
hepatitis C.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  

The veteran was afforded a VA examination in connection with 
this claim in July 2004.  According to the examiner, a 
complete blood count (CBC) administered at that time revealed 
evidence of anemia.  The examiner also opined that the 
veteran's anemia was at least as likely as not related to the 
treatment for hepatitis C.  
Regrettably, the examiner failed to cite to specific medical 
evidence of record or provide additional medical commentary 
to support this contention.  Furthermore, the Board notes 
that the laboratory test results from this examination are 
not of record.  The Board also points out that there is 
little evidence of record, aside from the veteran's own 
statements, showing evidence of chronic anemia.  As such, the 
veteran should be scheduled for a new VA examination to 
determine whether he has chronic anemia and if so, whether 
this condition is related to service or a service- connected 
disability. 

III.  Headaches

Similarly, the veteran contends that his chronic headaches 
are related to service.  STRs show no evidence of a diagnosis 
of or treatment for chronic headaches.  

The first pertinent post-service evidence is dated December 
1999, over a decade after discharge from service.  The 
veteran sought care at the VA neurology clinic for chronic 
daily headaches.  Magnetic resonance imaging (MRI) of the 
veteran's head was normal and the examiner diagnosed the 
veteran as having chronic, daily tension headaches.  The 
examiner also noted that the veteran had a history of 
multiple stressors.  In November 2003, the veteran presented 
to the VA dermatology clinic for care.  A notion on the 
treatment report identified chronic headaches as one of the 
veteran's "active problems."  The veteran also reported 
having chronic headaches at the time of a December 2002 VA 
mental health clinic appointment.  In May 2005, the veteran 
was awarded Social Security Disability benefits on the basis 
of his headaches, among other conditions.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  In 
this case, the veteran should be scheduled for a VA 
examination to determine the nature and etiology of any 
neurological abnormalities, to include chronic headaches, as 
well as the relationship of this condition to service, if 
any.
IV.  Gastrointestinal Disability

The veteran also contends that he has a gastrointestinal 
disability related to service.  Private treatment records 
associated with the veteran's claims file show that he was 
admitted to the hospital in October 1973 prior to entering 
service.  The veteran reported a history of epigastric pain 
for approximately one month, with increasing severity in the 
week prior to the hospitalization.  Despite a normal upper 
gastrointestinal series, the examiner concluded that the 
veteran had definite symptoms of a gastric ulcer.  The 
impression was acute gastritis.

The veteran was afforded a clinical evaluation and physical 
examination in September 1975 prior to entering service.  A 
notation on the examination report indicated that the veteran 
had a history of ulcer disease.  Although the veteran stated 
that he was in "good" health, he also provided a medical 
history in which he specifically admitted to having stomach, 
liver, or intestinal trouble.  The veteran was subsequently 
treated for acute gastritis in August 1982 and for cramping, 
abdominal pain, and diarrhea in April 1987.  

In April 2002, the veteran underwent a colonoscopy at a VA 
medical facility.  The veteran provided a past medical 
history significant for gastroesophageal reflux disease 
(GERD), hepatitis C, and alternating constipation and 
diarrhea.  The colonoscopy was normal and "random biopsies" 
ruled out microscopic colitis.  However, the examiner 
diagnosed the veteran has having irritable bowel syndrome 
(IBS).  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 2004.  The veteran reported a history of 
nausea, vomiting, and alternating symptoms of constipation 
and diarrhea dating back to 1984 and continuing to the 
present.  The impression was irritable bowel syndrome and 
small hiatal hernia, among other conditions.  The veteran's 
irritable bowel syndrome was again noted at the time of an 
April 2005 VA general medical examination (GME).

In light of the evidence discussed above, the veteran should 
be scheduled for a VA examination to determine the nature and 
etiology of any and all gastrointestinal disabilities, and 
their relationship to service, if any.  See Green, supra.

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
July 20, 2006 to the present.

Finally, a May 2005 Decision of the Social Security 
Administration, Office of Hearings and Appeals, shows that 
the veteran was awarded disability compensation benefits as a 
result of a hepatitis C, a spine disorder, hearing loss, 
depression, and PTSD.  A review of the evidence of record 
shows that while a copy of the decision has been provided, 
the complete medical and administrative records related to 
the veteran's Social Security Administration disability 
compensation benefits claim have not been obtained.  These 
records are potentially important to the veteran's current 
claims before the Board, in that they may provide a basis for 
entitlement to service connection.  On remand, the RO should 
make arrangements to obtain these Social Security 
Administration records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain a copy of the laboratory bloodwork 
results taken at the time of the July 2004 
VA Compensation and Pension Examination.  
All efforts to obtain the July 2004 
laboratory bloodwork results should be 
fully documented and if these records are 
unavailable, the RO should so state.

The RO should attempt to obtain a copy of 
all medical treatment records pertaining 
to the veteran that are not already of 
record.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the veteran should be scheduled 
for multiple VA examinations.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran has 
chronic anemia.  If not, the examiner is 
asked to comment on the July 2004 VA C&P 
examination report and a June 2005 VA 
treatment note that diagnosed the veteran 
as having "anemia, mild ? etiology."  

If the examiner determines that the 
veteran has chronic anemia, the examiner 
is asked to express an opinion as to 
whether the veteran's currently diagnosed 
chronic anemia is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the veteran's chronic anemia is 
proximately due to or the result of the 
veteran's service-connected hepatitis C.  
If not, the examiner is then asked to 
express an opinion as to whether the 
veteran's chronic anemia is aggravated by 
(i.e., increased in severity by) his 
service-connected hepatitis C.  If the 
chronic anemia increased in severity as a 
result of the hepatitis C, the examiner is 
asked to state also whether any increase 
in severity of the chronic anemia was due 
to the natural progress of the chronic 
anemia.  If possible, the examiner should 
indicate the date of onset of the 
aggravation, and if this is not possible, 
the examiner should state as such.  The 
examiner must provide a complete rationale 
for any stated opinion.

3.  The veteran should also be scheduled 
for a VA neurological examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran has a 
neurological disability manifested chronic 
headaches.  If not, the examiner is asked 
to comment on the November 2003 VA 
treatment record and the May 2005 Social 
Security Administration opinion.  

If the examiner determines that the 
veteran has a neurological disability 
manifested by chronic headaches, the 
examiner is asked to express an opinion as 
to whether the veteran's chronic headaches 
are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  The veteran should also be scheduled 
for a VA gastrointestinal examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran has a 
gastrointestinal disability, to include 
irritable bowel syndrome, hiatal hernia, 
and/or gastroesophageal reflux disease.  
If not, the examiner is asked to comment 
on the July 2004 VA C&P examination report 
and the April 2005 VA general medical 
examination report.  

If the examiner determines that the 
veteran has a gastrointestinal disability, 
the examiner is asked to express an 
opinion as to when the veteran's 
gastrointestinal disability was first 
manifested (i.e., prior to service, in 
service, or after service).  The examiner 
is also asked to express an opinion as to 
whether the veteran's gastrointestinal 
disability is a congenital/developmental 
defect or a disease process.  If the 
examiner determines that the 
gastrointestinal disability is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.  

If the examiner determines that the 
veteran's gastrointestinal disability is a 
disease which clearly and unmistakably 
(i.e., undebatably) preexisted service, 
the examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the gastrointestinal 
disability which occurred during service.  
If the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
gastrointestinal disability did not 
increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
any stated opinion.  

If the examiner determines that the 
veteran's gastrointestinal disability did 
not preexist service, the examiner is 
asked to comment on the October 1973 pre-
service private treatment note.  The 
examiner is then asked to express an 
opinion as to whether the veteran's 
gastrointestinal disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must state 
whether the veteran reports a continuity 
of gastrointestinal problems since service 
and acknowledge such statements made by 
the veteran, if any, in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion.

5.  The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's Social Security 
Administration disability compensation 
benefits claim and associate them with his 
claims file.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


